Dismissed and Memorandum Opinion filed September 5, 2013.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00613-CR

                         OSCAR RAY FIFER, Appellant
                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1376469

               MEMORANDUM                           OPINION
      Appellant entered a guilty plea to a third offense of theft of less than $1,500. In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on July 3, 2013, to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Brown, Christopher, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            2